                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

FERNANDO ROLDAN                     CASE NO.
                                    2:19−cv−09562−DSF−JC
            Plaintiff(s),
     v.                         Order to Show Cause re
THE PARK BAR AND GRILL, INC, et Dismissal for Lack of
al.                             Prosecution

           Defendant(s).




     Default has been entered by the Clerk as to the remaining defendants. No
  motion for default judgment has been filed. Plaintiff is ordered to file a
  motion for default judgment on or before March 17, 2020. Failure to file a
  default judgment motion by that date may result in sanctions, including
  dismissal for failure to prosecute.

    IT IS SO ORDERED.

Date: February 26, 2020                  /s/ Dale S. Fischer
                                        Dale S. Fischer
                                        United States District Judge
